Citation Nr: 0312386	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  01-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chorioretinitis of 
the right eye, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for multiple internal 
hemorrhoids, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of a gunshot wound of the left shoulder.

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from June 1951 to June 1954.

The Board of Veterans' Appeals has developed evidence in 
support of the veteran's claim pursuant to regulation 
authorizing the Board to do so.  38 C.F.R. § 19.9 (2002).  A 
subsequent binding court ruling found that elements of the 
regulation were inconsistent with controlling statute.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Pursuant to the Federal Circuit's decision, 
the RO must make the initial adjudication of the evidence the 
Board has obtained where the Board has not obtained a waiver 
from the appellant.  VAOPGCPREC 1-2003.

In this case, the Board obtained VA examinations for all 
disabilities at issue, and the RO must adjudicate the 
evidence.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




